IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Gregory Roberts,                      :
                       Petitioner     :
                                      :
              v.                      :
                                      :
Workers' Compensation Appeal          :
Board (Department of Public Welfare), :
                       Respondent :                No. 2159 C.D. 2014


                                     ORDER


             NOW, September 29, 2015, upon consideration of petitioner’s “motion

for reconsideration”, the motion is denied.



                                              _____________________________
                                              DAN PELLEGRINI,
                                              President Judge